DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-21 have been cancelled.  Claims 22-39 are new.
	Claims 22-39 are pending and under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 22-26, 29-34, 36, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (Brain Research Protocols, 2000, 5: 211-217), in view of each McMillan et al. (U.S. Patent No. 6,783,934), Durmowicz et al. (U.S. Patent No. 5,962,273), and Kyle (US Patent No. 5,658,767).  All references are of record in the parent application 10/633,629.
Li et al. teach quantification of low copy number mRNA expression by TaqMan hot-start real-time PCR (RT-PCR), wherein RT-PCR is carried out in a MicroAmp Optical 96-well reaction plate to detect multiple target nucleic acids, wherein each well contains an aliquot of a master mix comprising Tween 20 (i.e., a non-ionic detergent) and AmpliTaq Gold DNA polymerase (i.e., a thermostable polymerase), and wherein the amplified mRNA is optically detected (claims 22-26, 29-34, 36, 37, and 39) (see Abstract; p. 212, column 1, Supplies and reagents; p. 213, column 1 bridging column 2 and Fig. 1; p. 214, Fig. 2; paragraph bridging p. 214 and 215;  p. 215, Fig. 3).  
	Li et al. do not teach including and antifoam agent in their master mix (claims 22 and 37).  However, Li et al. teach that their reaction mixture comprises a detergent.  
McMillan et al. teach that air bubbles could have a negative effect on optical detection in amplification reactions such as RT-PCR (see column 3, lines 57 through column 4, line 11; column 35, lines 54-57).  Based on these teachings, one of skill in the art would have known that the air bubbles caused by the detergent would affect optical detection in RT-PCR.  While Li et al. and McMillan et al. do not teach an antifoam, Durmowicz et al. teach that antifoam agents in concentration of 0.015% could be successfully used in conjunction with polymerases, i.e., antifoams are not inhibitory (see Example 14).  
One of skill in the art would have found obvious to modify the method of Li et al. by further including an antifoam agent in a concentration of up to 0.015% in their master mix with the reasonable expectation that doing so would remove the bubbles created by the detergent and improve the accuracy of optical detection in their real-time RT-PCR.  While the prior art does not specifically teach the range of 0.01% or less (claims 22 and 37), it is noted that there is no evidence of record demonstrating that the claimed concentration leads to unexpected results over the concentration of 0.015% taught by the prior art.  Absent evidence of unexpected results, one of skill in the art would have found obvious to use routine experimentation and vary the anti-foam concentration with the intent of optimizing the PCR reaction.
Li et al., McMillan et al., and Durmowicz et al. do not specifically teach using 1520-US as the antifoam agent (claims 22 and 37).  Kyle et al. teach the 1520-US as a suitable silicone-based antifoaming agent (column 11, Example 3).  One of skill in the art would have found obvious to use 1520-US as the antifoam agent in the method of Li et al., McMillan et al., and Durmowicz et al. to achieve the predictable result of improving the accuracy of optical detection in RT-PCR.  
Thus, the claimed invention was prima facie obvious at the time it was made.

4.	Claims 22-27, 29-37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. taken with each McMillan et al., Durmowicz et al., and Kyle, in further view of Blaschke et al. (J. Immunol. Methods, 2000, 246: 79-90; of record in the parent application 10/633,629).
	The teachings of Li et al., McMillan et al., Durmowicz et al., and Kyle are applied as above for claims 22-26, 29-34, 36, 37, and 39.  Li et al., McMillan et al., Durmowicz et al., and Kyle teach using TaqMan probes and not a fluorescent nucleic acid-binding dye (claims 27 and 35).  Blaschke et al. teach that real-time RT-PCR can be performed by using either TaqMan probes or nucleic acid-binding dyes (p. 80, column 2, first paragraph, p. 82, column 1, second paragraph).  One of skill in the art would have found obvious to modify the method of Li et al., McMillan et al., Durmowicz et al., and Kyle by replacing their TaqMan probe with a nucleic acid-binding dye to achieve the predictable result of quantifying the RT-PCR products.  
Thus, the claimed invention was prima facie obvious at the time it was made.

5.	Claims 22-26, 29-34, 36, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. taken with each McMillan et al., Durmowicz et al., and Kyle, in further view of Wierenga (U.S. Patent No. 5,968,889; of record in the parent application 10/633,629).
	The teachings of Li et al., McMillan et al., Durmowicz et al., and Kyle are applied as above for claims 22-26, 29-34, 36, 37, and 39.  Li et al., McMillan et al., Durmowicz et al., and Kyle do not teach using two antifoam agents (claims 28 and 38).  Wierenga teaches that silicone-based antifoam agents are not that effective and that adding an organic antifoam agent results in a synergistic antifoaming combination (see Abstract; column 1, lines 38-51; paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the method of Li et al., McMillan et al., Durmowicz et al., and Kyle by combining the silicone antifoam 1520-US with a second organic antifoam agent, with a reasonable expectation of success.  The motivation to do so is provided by Wierenga who teaches that the addition of organic antifoam agents to silicone-based antifoam agents results in a synergistic antifoaming combination.  One of skill in the art would have had a reasonable expectation of success in using such a combination because the prior art teaches that such combinations are very efficient in controlling foam formation.  While the cited prior art does not specifically teach that the second antifoam agent is selected from AF, FG-10, O-30, SE-15, and Antifoam B (claims 22 and 27), there is no evidence of record that combining 1520-US with any of these antifoam agents results in unexpected properties over what was taught by the prior art.  As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really 
unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no such evidence.
Thus, the claimed invention was prima facie obvious at the time it was made.

Conclusion
6.	This is a CON of applicant's earlier Application No. 10/633,629.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633